This is an appeal from a decree modifying a former decree of divorce. The decree of divorce was entered in favor of the wife (the libelant) on February 7, 1928. It dissolved the bonds of matrimony between the parties and awarded the custody of the four minor children to the libelant. No amount was awarded for alimony or the support of the children and none was then requested. A few months later the libelant filed a motion to have the decree amended so as to provide for alimony and the support of the children. The motion was based on the affidavit of the libelant which showed that "at the time said decree of divorce was granted libellant believed that she would be able to support herself and children from the small income she was in receipt of. That since the granting of said divorce her income has been greatly reduced and she is now in the receipt of only an income of fifty ($50.00) dollars per month. That said fifty ($50.00) dollars per month is inadequate for the support of libellant and said minor children. That if the decree is not amended and libellant is not allowed reasonable alimony sufficient to support herself and children, libellant and her children will become a charge upon the community and be dependent upon the charity of relatives and friends. That libellee is earning a salary of two hundred and fifty ($250.00) per month."
No objection was made by the libelee to the hearing of the motion nor is any question presented here as to the jurisdiction of the circuit judge to hear and determine it. The motion was granted so far as providing for an allowance for the support of the children was concerned and the following decree was entered: "It is hereby ordered, adjudged and decreed, that the libellee pay to the libellant for the support and maintenance of the four (4) minor children, namely, Albert, Ethel, Lawrence and *Page 966 
Eva, until the oldest child, Albert, shall reach the age of sixteen years, and thereafter until the further order of the court, subject to the right of either party at that time to move for a further modification of the decree, the sum of fifty ($50.00) dollars per month, payable on the first of August, 1928, and the first of each and every month thereafter."
The only question upon which the judgment of this court is required is whether there was sufficient evidence to support the modified decree. We have examined the transcript and find from it that the evidence is ample to justify us in the conclusion that the allowance made for the children is not excessive. It would serve no useful purpose to review the testimony given by the various witnesses and we refrain from doing so.
The decree appealed from is affirmed.